Title: To Thomas Jefferson from Henry Dearborn, 26 November 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                  
                  the small alterations which I take the liberty of suggesting are probably too unimportant to deserve notice, and may not be considered as improvements in either matter or form.
                  in the 6th. line from the bottom of the 1t. page I would propose speaking in a less positive stile, by something like the following—that it has become doubtfull from many years experience, whether it is communicable—
                  in the 12th. line from the top of 2d page, insted of different forms, I would propose saying—of different kinds.
                  in the 14th. line of 2d page, insted of (infectious) I would say, (contagious)—and in discribing the purchases from the Cherokees & Chickasaws, I would add and a tract to the Southward of the former Indian boundery. 
                  Yours,
                  
                     H Dearborn 
                     
                  
               